IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUER'FO RICO

IN RE: CASE # 19-04236-BKT13
José M, Colon Soto CHAPTER 13
Debtor(s)

 

REPLY TO OBJECTION TO DOCKET #24
TO THE HONORABLE COURT:

NOW COME(S) the above named Creditor(s), Zahira J. Colon Soto very respectfully
allege(s), state(s}, and pray(s) as follows:

1. That Chapter 13 Trustee filed an objection to proof of claim #3 filed by Zahira J. Colon
Soto, as a secured claim.

2. The debtor, Jose M. Colon Soto, objected the proof of claim #3. This proposes a different
amount of the debt to that established by the court of first instance area of Arecibo, P.R. in the case
CCD2012-0113.

3. Per the Sentence of 2012, signed by Superior Judge Karla §. MeHado Delgado, the amount
owed by the debtor, Jose M. Colon Soto will continue to increase daily per the interest rate assigned
by Court. Per the Court Order of 2019, signed by Superior Judge Anelis Hernandez Rivera, the debtor
is required to repay all additional costs and fees incurred since 2012, for the execution of sentence
and auction.

4. l attached to this document evidence of the Court of First Instance area of Arecibo, P.R.
in the case CCD2012-0113 that supports the amount stated in the proof claim. These documents
are:

a) Auction Notice

b) Order

c) Summary Sentence

d) Commandment

e) Certification of Registration

WHEREFORE, the creditor respectfully requests that this Honorable Court deny debtor’s
objection to claim #3 filed by Zahira J. Colon Soto and allowed same claim quantity of $42,419.96.

RESPECTFULLY SUBMITTED.

NOTICE: Within thirty (30) days after service as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(D if you were served by mail, any party
against whom this paper has been served, or any other party to the action who objects to the relief
sought herein, shall serve and file an objection or other appropriate response to this paper with the
Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or other
response is filed within the time allowed herein, the paper will be deemed unopposed and may be
granted unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.

CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing
motion was filed with the Clerk of the Court I will send notification of such filing to Jose M. Colon
Soto to P.O Box 16589 Arecibo P.R. 00612, Jesus Enrique Batista Sanchez, The Batista Law
Group, PSC. P.O. Box 191059 San Juan PR 00919. .

 
In San Juan, Puerto Rico, this December 16, 2019.

alsa Cali rdih
{} Zahira J/Colon Soto.
1815 Hunterbrook Road

Yorktown Heights, N.Y. 10598
(914) 384-9408

By: /Zahira J. Colon Sote

 
PAG.

OL ESTADO LIBRE ASOCIADO DE PUBRTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA DE ARECIBO

COLON SOTO, ZAHIRA J.
Dn eee eee nee er CASO NUM: ¢ CD2012-0113

DEMANDANTE SALON: 9392
VS
COLON SOTC, JOSE M. COBRO DE DINERO
Be COBRO DE DINERO
DEMANDADO CAUSAL /DELITO

COLON SOTO, ZAHIRA J.
2969 SOUTH DEERFIELD AVENUE
YORKTOWN HEIGHTS NY 10598

NOTIFICACION

CRRETIFICO QUE EN RELACTON CON CASO DE EPIGRAPE ----- oc TTTT TTT EL DIA
17 DE AGOSTO DE 2012 FEL TRIBUNAL DICTO LA ORDEN --e--ctT Tero tn QUE SE
TRANSCRIBE A CONTINUACION:

iVEASE SENTENCIA".

Foo. KARLA S. MELLADO DELGADO
JUEZ

CERTIFICO ADEMAS QUE EN EL DIA DE HOY ENVIE POR CORREO COPIA DE ESTA
MOTIFICACION A LAS SIGUIENTES PERSONAS A SUS DIRECCIONES INDICADAS, HABIENDO
EN ESTA MISMA FECHA ARCHIVADO EN LOS AUTOS COPIA DE ESTA NOTIFICACION.

_ COLON SOTO, JOSE M.

PO BOX 16553
BRECTBO PR GOGl2

COLON SOTO, JOSE M.
SHCTOR LOS COLONES
BO. DOMINGUITO
ARECIBO PR 00612

 

 

 
PAG. O02 . : CASO NUM:C CD2012-9113
SALON: 03902

RIVERA ROMAN, YADIRA
BO. PUENTE
CARRETERA 119 KM 5.7
CAMUY PR 00627

ARECIBO, PUERTO RICO, A 22 DE AGOSTO DE 2012

MARILUZ DIAZ RODRIGUEZ

SECRETARTO
POR: JACQUELYNE BONZALEZ QUINTANA

SECRETARIO AUXILIAR

  

O.A,T,750-NOTIFICACION DE RESOLUCIONES Y¥ ORDENES
www. cama judicial .pr/TeleTribunales (787) 759-1888/Isla 1-877-759-1888 Libre de Costo

 

 
PAG,

OL os ESTADG LIBRE ASOCTADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA DE ARECIBO

COLON SOTO, ZAHIRA J. CASO:C CD2012-0113
DEMANDANTE SALON: 0202
vs.
COLON SOTC, JOSE M. COBRO DE DINERO
DEMANDADO COBRO DE DINERO
CAUSAL /DELITO

COLON SOTO, ZAHIRA J.
2969 SOUTH DEERFIELD AVENUE
YORKTOWN HEIGHTS NY 105938

NOTIFICACION DE SENTENCTIA

EL SECRETARIO QUE SUSCRIBE NOTIFICA A USTED QUE ESTE TRIBUNAL HA DICTADO
SENTENCIA EN BL CASO DE EPIGRAFE CON FECHA 17 DE AGOSTO DE 2012 , QUE HA
SIDO DEBIDAMENTE RHGISTRADA Y ARCHIVADA EN LOS AUTOS DE ESTE CASO, DONDE
PODRA USTED ENTERARSE DETALLADAMENTE DE LOS TERMINOS DE LA MISMA.

Y, STENDO CG REPRESENTANDO USTED LA PARTE PERJUDICADA FOR LA SENTENCTA,
DE LA CUAL PUEDE ESTABLECERSH RECURSO DE APELACION, DIRZGO A USTED ESTA
NOTIFICACION, HABTENDO ARCHTVADO EN LOS AUTOS DE ESTH CASO COPIA DE ELLA
CON FECHA DE 22 DE AGOSTO DE 2012

COLON SOTO, JOSE M.
PO BOX 16589
ARECIBO PR 00612

COLGN SOTO, JOSE M.
SECTOR LOS COLONES
BO. DOMINGUITO
ARECIBO PR 00612

RIVERA ROMAN, YADIRA
BO. PUENTE
CARRETERA 119 KM 5.7
CAMUY PR 00627

ARECIBO, PUERTO RICO, A 22 DE AGOSTO DE 2032

MARTLUZ DIAZ RODRIGUEZ

SECRETARIO
GONZALEZ QUINTANA

SECRETARTIO AURTLEE

   

POR: JACQUEL

     
 

O.A.T.704-NOTIFICACION DE SENTENCIA i
www.ramajudicial.pr/TeleTribunales (787) 759-1888/Isla 1+

 

Costo

 

 
 

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
CENTRO JUDICIAL DE ARECIBO

SALA SUPERIOR

 

 

’ ZAHIRA J. COLON SOTO CIVIL NUM.: C CD2012-0113
Parte Demandante SALON DE SESIONES 302
VS. Sobre:

JOSE M. COLON SOTO Y YADIRA RIVERA COBRO DE DINERO
ROMAN

Parte Demandada

 

 

 

 

SENTENCIA SUMARIA

La Sra. Zahira J. Colén Soto presenté una Demanda por derecho propio sobre cobro de
dinero en contra del Sr. José M. Coldn Soto y la Sra. Yadira Rivera Roman. Los demandados
fueron emplazados personatmente el dia 9 de marzo de 2012. Una vez transcurrido el término
para hacer alegacién responsiva, la parte demandante solicité se dictara sentencia. En vista
de que habia transcurrido el término de 30 dias para hacer alegacién responsiva sin que la
parte demandada haya contestado ia demanda, se le anoté fa rebeldia a fos demandades José
M. Coién Soto y Yadira Rivera Roman. Posteriormente, este tribunal dicto orden dirigida a los
demandados para que mostraran causa por la cual no debia dictarse sentencia en rebeidia de
conformidad a las alegaciones de la demanda y prueba documental unida al expediente.

Habiendo revisado fa documentacién sometida por fa demandante, y por no existir
controversia de hechos en torno a este asunto, como cuestién de derecho precede resolver
esta causa de accién a favor de la parte demandante por la via sumaria.

HECHOS INCONTROVERTIDOS
1. La Sra. Zahira Colén Soto le presté al Sr. José M. Coldn Soto y la Sra. Yadira Rivera

Roman, la cantidad de $26,000.00.

2. Los demandados suscribieron un Pagaré por la cantidad.de $26,000.00 con fecha de

Bie

vencimiento al 30 de mayo de 2010. peg

  
 
 

3. Los demandados se obligaron a pagar una suma eq co “al

del principal p por _Concepto de costas, gastos y honorat @ ie. at

4, La cantidad adeudada es una liquida y exigible.
CONCLUSIONES DE DERECHO

Luego de una revisién detenida y minuciosa del expediente del caso de autos,

procedemas a resolver.

 

 

 

 
 

 

Sentencia Sumaria C €D2042-0133 2

En Puerto Rico rige el principio de Ja libertad de contratacién. Las partes pueden
establecer los pactos, clausulas y condiciones que tengan por conveniente, siempre y cuando
no sean contrarias a las leyes, la moral o ef orden pUblico. Art. 1207 del Cddigo Civil de
Puerto Rico, 31 L.P.R.A. sec. 3372. Alvarez de Choudens v. Rivera Vazquez, 2005 T.S.P.R. 85.
Los contratos seran obligatorios, cualquiera que sea la forma en que se hayan celebrado,
siempre que haya (i) consentimiento de los contratantes; (ii) un objeto cierto y (iii) causa.
Arts. 1213 y 1230 del Cédigo Civil de Puerto Rico, 31 L.P.R.A, sec. 3391 y 3451.

“Sabido es que a partir del perfeccionamiento de un contrato, las partes quedan
abligadas al cumplimiento de io expresamente pactado y a las consecuencias que se deriven

del mismo, ello conforme a la buena fe, al uso y a la ley.” Alvarez de Choudens v. Rivera

 

Vazquez, supra. Ello es asi, pues cuando un contrata es legal y valido “constituye la ley entre
las partes y debe cumplirse a tenor dei mismo.” Art. 1044 del Cédigo Civil de Puerto Rico 31

L.P.R.A. sec.2994: Alvarez de Choudens v. Rivera Vazquez, supra; Constructora Bauza, Inc, v.

 

Garcia Lopez, 129 D.P.R, 579, 593 (1991).

Perfeccionado un contrato, mediando ef consentimiento de las partes, éstas se obligan
desde ese momento al cumplimiento de lo expresamente pactado, asi como a todas -las ..
consecuencias que seguin su naturaleza sean conformes a la buena fe, al uso y a fa ley. Art.
1210 del Cédigo Civil, 31 L.P.R.A., sec. 3375.

La Regla 36 de fas de Procedimiento Civil dispone que se dictara sentencia sumariamente
cuando se demuestre que no hay controversia real sustancial en cuanto a aigun hecho
esencial y pertinente, y que como cuestidn de derecho, procede dictarla a favor de la parte
promovente.

En Valcourt vs. Tribunal Superior, 89 DPR 827 (1964), nuestro Tribunal Supremo establecié

  

   

que:
“Procede dictar Sentencia sumaria si de las alegaciones, depo ones'y admisiones hess

£ ty oop,
junto con las declaraciones juradas si jas hubiere, u ot
demostraren que no hay controversia real en cuanto a nin

cuestién de derecho debe dictarse Sentencia Sumaria a favor de fa parte que solicita.” Enfasis

nuestro.

 

 
 

 

Sentencia Sumaria C (D2012-0113 3

El Honorable Tribunal Supremo de Puerto Rico reiteré en Guerrido Garcia vs. Universidad
Central de Bayamén, 143 DPR 337 (1997) , que procede dictar sentencia sumaria cuando
queda establecido que, para resolver la controversia, no hace falta una vista evidenciaria
porque no hay controversia real sustancial en cuanto a ningun hecho material y como cuestion
de derecho debe dictarse sentencia sumarla a favor de la parte promovente. A fos hechos
incontrovertidos debe el Tribunal aplicar el derecho de forma que se llegue a una solucidn
justa, rapida y econdmica, Pilot Life Ins. Co. vs. Crespo Martinez, 136 DPR 634 (1994);
P.F.Z. Props., Inc. Vs. Gen. Acc. Ins. Co., 136 DPR 881 (1994); Caquias vs. Asco. Res,

Mansiones de Rio Piedras, 134 DPR 181 (1993). (Enfasis nuestro).

SENTENCIA

Por no existir controversia de hechos, y como cuestién de derecho, se dicta
Sentencia sumaria declarando Ha Lugar la Demanda y se condena a la parte
demandada a pagarle a la demandante la cantidad de $26,000.00, suma que
acumulara el interés legal de 4.25% desde la fecha en que se dicta esta Sentencia
y hasta que sea satisfecha, mas la cantidad pactada de $2,600.00 por concepto
gastos, costas y honorarios de abogados.

REGISTRESE VY NOTIFIQUESE.
En Arecibo, Puerto Rico, 17 de agosto de 2012.

 
  
  

S. MEL O DELGADO
Juez Superior

 

 

 
 

   
  
  
     
 
   

 
  

CERTIFICO qu

  
  

flel ¥ 6

é atl

   

ICACION

." Secretaria’ Regional
4 moe:

a, f
fel

O

4

5
6.la presente es conte ?

ta-del original'que ots en autos y

ihre de io tl POON APN Dib! Rote eae te

 

Hai 39 2gt3

Si20
05/28/2013
0,50

  

Sello Renlas intemas

 

 

 

"7 §1634-2013-0528-59950021

 
 

 

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
CENTRO JUDICIAL DE ARECIBO

ZAHIRA J, COLON SOTO CIVIL NUM. C CD2012-0113
DEMANDANTE
SALA: 403
Vs.

JOSE M. COLON SOTO Y YADIRA SOBRE:
RIVERA ROMAN

DEmaANDADa COBRO DE DINERO

 

ORDEN

Evaluada fa moci6n urgente presentada el 27 de noviernbre de 2018 por la parte
demandante, se resuelve:

“Se acepta la representacién legal de ia demandante. Se autoriza la ejecucién
de la Sentencia. Ha lugar ata designacidn del depositario Sr. Aguedo de la Torre. Tiene
5 dias para presentar declaracion jfurada sobre el desglose de las costas adicianales. Al
recibo de la misma, se emitira la orden y mandamiento de ejecucidn.

NOTIFIQUESE.

En Arecibo, Puerto Rico a5 de Ty de 2018
- {i frre
ANELIS HERNANDEZ RIVERA
JUEZA SUPERIOR

 

 

 

 
ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA

SALA SUPERIOR DE ARECIBO
ZAHIRA J, COLON SOTO CIVIL NUM: C CD2012-0113
Demandante
SALA: 302

v my

JOSE M. COLON SOTO y YADIRA SOBRE: COBRO DE DINERO
RIVERA ROMAN
Demandados

   

MOCION EN CUMPLIMIENTO DE ORDEN
AL HONORABLE TRIBUNAL:

COMPARECE la demandante de epigrafe mediante la representacién legal que suscribe
y muy respetuosamente EXPONE, ALEGA y SOLICITA:

1, Que este Honorable Tribunal emitio una Orden notificada el pasado 6 de diciembre de

2018 en la cual solicité a ia compareciente una declaracién jurada desglosando las
costas adicionales ncurridas,

2, Que en cumplimiento con dicha orden, sometemos junto a esta mocién la declaracion

jurada solicitada. (Véase Anejo 1).

POR TODO LO CUAL, se solicita muy respetuosamente de este Honorable Tribunal dé
por cumplida su orden y, en consecuencia, declare HA LUGAR las costas adicionales y emita la
orden y mandamiento de ejecucidn, junto a cualquier otro pronunciamiento que en derecho estime
procedente.

CERTIFICO haber notificado copia fiel y exacta de esta mocién a Jas demandadas, Sr.
José M. Colén Soto a sus dos direcciones de récord, el PO BOX 16589, Arecibo, PR 00612 y ala
direccion Sector Los Colones, Bo. Dominguito, Arecibo, PR 00612, y a la Sra. Yadira Rivera
Roman, Bo. Puente, Carr, 119 Km. 5.7, Camuy, PR 60627.

RESPETUOSAMENTE SOMETIDO.

En San Juan, Puerto Rico, hoy -’/ de diciembre de 2018.

      

 

Ledo. Marié M. Marting2 (fei
RUA 15084 oe
Condorhinio San Juan # €alth Centre
Averiida de Diego #150, Oficina 509
San Juan, PR 00907

Tel. 787-922-2082
marlomhernandezpr@yahoo.com

 

 
DECLARACION JURADA / SWORN STATEMENT
AFFIDAVIT

Yo, Zahira }. Colon Seto, mayor de edad, empleada, residente del Estado de Nueva York,

Estados Unidos de América, declaro baja juramento lo siguiente.
‘THE UNDERSIGNED, ZAHIRA 3, COLON SOTO, OF LEGAL AGE, EMPLOYED, RESSIENT OF THE STATE OF NEW YORK, UNITED
STATES, DECLARE UNDER OATH AS FOLLOWS.

1, Que mi nombre y circunstancias personales son las antes expresadas,

1. THAT MY RAME AND PERSONAL CIRCUMSTANCES ARE AS PREVIOUSLY EXPRESSED.

2. Que obtuve sentencia a mi favor en una demanda de cebre de dinero en 20142, caso nimero
CCD2012-0113.

2. THAT) OBTAINED JUDGMENT IN MY FAVOR ON A COLLECTION LAWSUIT IN 2012, CASE NUMBER CGD2012-0113.

3. Que para tratar de cobrar to dictado en sentencia he tenido que incurtir en gastos adicionales
que suman $3,900.80 y que se desglosan en los adimeros 4, 5, 6 ¥ 7 de esta declaracion jurada.

3. THAT IN MY EFFORTS 90 COLLECT THE SUM GRANTED BY SENTECE, I'VE HAD TO-INCUR IN FURTHER EXPENSES THAT
TOTAL $5,900.80 AND THAT ARE BROKEN DOWN IN NUMBERS 4, 5,6 AND 7 OF THIS SWORN STATEMENT.

4. Que luego de advenir final y firme la sentencia, incurri en gastos legales con el Lede. Carlos
Pastrana Lizardi para gravar un inmueble de los demandados, lo cual sumd a un total de $308.75
por dichos servicios.

4. THAT AFTER THE JUDGMENT BECAME PINAL, 1 HAD TO INCUR EN LEGAL EXPENSES WITH ATTORNEY CARLOS
PASTRANA LIZARD] TO PUT A LIEN ON THE DEFENDANTS” PROPERTY, WHICH TOTALED $300.75 FOR SAL SERVICES.

5. Que también uve que contratar un abogado, al Ledo. David Negron Rivera, para que éste
entregara Cartas a los demandados solicitando el pago de Ja sentencia, lo cual casté $231.49,

4. THAT 1] ALSO HAD TO HIRE ANOTHER LAWYER, ATTORNEY DAVID NEGRON RIVERA, IW ORDER TO DELIVER SOME
LETTERS TO THE DEFENDANTS IN AN ATTEMPT TO COLLECT THE PAYMENT. WHICH TOTALED $231.49,

6. Que al residir en los Estados Unidos de América, he tenido que incurrir en gastos de viaje para
propésites de cate case por una summa aproximada de 5768.56.

& THAT SINCE 1 LIVE IN THE UNI FE STATES OF AMERICA. I'VE HAD FO TNCUR IN TRAVEL EXPENSES RELATED TO THE
CASE FOR AN APROXIMATE TOTAL OF S768.56.

7, Que en esta ocasién he necesitado incurrir nuevamente en gastos legales al contratar al bufete
A.R. Lynch Law para ef proceso de ejecucidn de sentencia por una suma estimada de $2,600.00.

7, THAT IN THIS OCCASION. | HAD TO INCUR, AGAIN IN LEGAL EXPENSES BY HIRING THE FIRM A.RL LYNCH LAW FOR THE
ENFORCEMENT OF THE SENTENCE PROCESS. FOR AN ESTIMATED TOTAL OF §2.600.00.

8. Que todo lo aqui expresado eg la verdad, de conocimiento personal y se provee para todos tos

fines legales pertinentes.

8. THAT THE PRESENT STATEMENT 18 THE TRUTH AND IT IS OF MY PERSONAL KNOWLEDGE AND 15 PROVIDED FOR ALL
PERTINENT LEGAL PURPOSES.

En Nueva York, Estados Unidos, a “?” de diciembre de 2018
EN NEW YORK, UNITED STATES, ON THIS. -"*” DAY OF DECEMBER, 2018.

   

a

J. Colin-Sota

em

Affidavit #:

Jurado y suscrito ante mi por Zahira J. Colon Soto, de las circunstancias legales y personales

antes descritas, 2 quien identifico mediante .
SWORN AND SUBSCRIBED BEFORE ME BY DARELY VILLEGAS MAYSONET, OF THE ABOVE DESCRIBED PERSONAL AND
LEGAL CIRCUMSTANCES, WHOM IEDENTIFY BY M4 Di? e's slepcae (Bede

En Nueva York, Estados Unidos, a_to de diciembre de 2018

TN NEW YORK, UNITED STATES, ON THIS {4 DAY OF DECEMBER, 2018,

 

    
   
 

,
SELIKA E MURGHISON LISCHKE >
Notary Public - State of New York >

NO. GIMU61B4897

Qualified in Putaam County P

My Gommission Expires Apr 7, 2020 _. ,

 

  

 
 

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA

SALA SUPERIOR DE ARECIBO
ZAHIRA J, COLON SOTO CIVIL NUM.: C CB2012-0113
Demandante :
SALA: 302

v.
JOSE M. COLON SOTO y YADIRA SOBRE: COBRO DE DINERO

RIVERA ROMAN
Demandados

OGRDEN

Vista la Mocidn: de la parte demandante en éste caso en la que se solicita se proceda a
gjecutar fa Sentencia dictada, el Tribunal accede a fo solicitado y en su consecuencia ordena de Ia
Ejecucién de la misma la cual es final, firme y elecutable.

Libre el Secretario del Tribunal al Mandamiento correspondiente dirigido al Alpuacil de
este Tribunal, para que éste proceda a requerir el embargo de bienes propiedad de la parte
demandada ‘José M: Colén Soto y Yadira Rivera Romani: a responder por la suma de
$26,000.00, mas las costas pactadas por $2,600.00, costas adicionales por $3,900.80 y el
interés legal a razén del 4.25% onual hasta el pago total, mas ta suma de $2,000.00 para
cubrir gastos de ejecucién y embargo.

De dichos bienes constituir fondos pertenecientes a terceras personas, se autoriza el
entbargo de dichos bienes y se ordena a su poseedor entreparlos al Alguacil de este Tribunal o
remitirlos al mismo posteriormente en caso de no estar los mismos disponibles al momento del
diligenciamiento del embargo.

A requetimiento de la parte demandante se designa al Sr. Aguedo De La Torre,
depositario de los bienes que puedan ser embargados en virtud de la presente orden y ello bajo la

responsabilidad de dicha parte,

Hoy IO de VEW de 201%, en Arecibo, Puerto Rico.

A 4 LN

JUEZ SUPERIOR

ANELIS KENMANDEy RIVEHA
HUEZA SUPERIOR. me

 

 

 
 

ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

 

ZAHIRA J. COLON SOTO CIVIL NUM.: € CD2012-0113
Demandante
V5. SALA: 302

JOSE M. COLON SOTO y YADIRA SOBRE: COBRO DE DINERO

 

 

 

 

 
  

RIVERA ROMAN Mite
Demandados fy
MANDAMIENTO af
AL ALGUACIL DEL TRIBUNAL: ye

4" \
Con fecha del 13 de mayo de 2019 este Tribunal ha dictado la Orden’
*,

continuacién se describe:

Vista la Mocion Urgente de la parte demandante en éste caso, en la que se
solicita Orden y Mandamiento de Ejecucién de Embargo solicitamos que se
proceda a ejecutar la Orden dictada, el Tribunal accede a lo solicitado y en
su consecuencia ordena de la Ejecucién de la misma la cual es final y firme
¥ ejecutable,

Libre el Secretario del Tribunal al Mandamiento correspondiente dirigido al
Alguacil de este Tribunal, para que éste proceda a requerir cl embargo de
bienes propiedad de la parte demandada Jesé M. Coalén Soto y Yadira
Rivera Roman, a responder por la suma de $26,000.00, mas las costas
pactadas por $2,600.00, costas adicionales por.$3,900.80 y el interés legal
a razon del 4.25% anual hasta el pago total, mas la suma de $2,000.00
para cubrir gastos de ejecucién y embargo.

De dichos bienes constituir fondos pertenecientes a terceras personas, se
autoriza el embargo de dichos bienes y se ordena a su poseedor entregarlos
al Alguacil de este Tribunal o remitirlos al mismo posteriormente en caso de
no estar los mismos disponibles al momento del diligenciamiento del
embargo.

A requerimiento de la parte demandante se designa el Sr. Aguedo De La
Torre, depositario de los bienes que puedan ser embargados en virtud de la
presente orden y ello bajo responsabilidad de dicha parte.

Se ordena al Alguacil a vender en publica subasta el siguiente inmueble:

FINCA: No. 19080 inscrita al folio 67 del tomo 369 de Camuy, Registro de
la Propiedad, Seccién 2nda. de Arecibo.

RUSTICA: Barrio Puente de Camuy. Solar 5. Cabida 1,031.2275 metros
cuadrados, Linderos: Norte, con uso piblico; Sur, faja para agrupar; Este
con solar No. 4; Oeste, con José A. Pérez.

Es el REMANENTE de esta finca Inego de segregacidn de 68,2217 metros
cuadrados, segiin la escritura No. 16, otorgada en Camuy el 16 de marzo de
2006 ante Pablo I. Cabrera Vergas, inscrita al tomo Karibe de Camuy, finca
No. 19080, inscripcién 3ra.

Se segrega de la finca No. 3563, inscrita al folio 197 del tomo 365 de
Camuy.

 
POR TANTO, usted, Sefior Alguacil de este Tribunal, es requerido por la presente
para que de fiel cumplimiento a la Orden antes transcrita y proceda a vender en publica
subasta el siguiente inmueble:

FINCA: No. 19080 inscrita al folio 67 del tomo 369 de Camuy, Registro de
la Propiedad, Seccién 2nda. de Arecibo,

RUSTICA: Barrio Puente de Camuy. Solar 5. Cabida 1,031.2275 metros
cuadrados. Linderos: Norte, con uso ptiblico; Sur, faja para agrapar; Este
con solar No. 4; Oeste, con José A. Pérez.

Es el REMANENTE de esta finca luego de segregacién de 68.2217 metros
cuadrados, segin la escritura No. 16, otorgada en Camuy el 16 de marzo de
2006 ante Pablo J, Cabrera Vergas, inscrita al tomo Karibe de Camuy, finca
No. $9080, inscripcién 3ra.

Se segrega de la finca No. 3563, inscrita al folio 197 del tomo 365 de
Camnuy.

MAY 51
En Arecibo, Puerto Rico a de 14 201g de 2019.

VWIAM ¥. FRESSE GONZALEZ

SEQKETARIA REGIONAL

  

SECRETARIA (0}

 
  

Jacquelvne Gopadles Quintana
Secretaria Awxibar

 

 

 
BEITADO HARE ABDOIADO BE PUERTO RIGO
‘TRIBUNAL DE PRIMERA INSTANCIA
OALA SUPERIOR DE AREGIDO

ZARA J, GOLON SOTO OIVIL NIM. 6 GD2042-0143
Ranwnelante
: BALA: 02
Yi,

Jou M, COLON SOTO y YADIRA SOBRE: GOERO DE DINERO
RIVERA ROMAN
Bamandatos

 

Batados Unidos de Amaron }
BI Prealdante da toa EEUU, 88,
14 Hatado Libre Agoolatlo de PAR}

| ST

Ri Aqguaoll que auserbe parla prmsante anunola y hree canatar que an cumplimlanio to la
Gantanola diteda anal case de aplorate, procadani a vender ol dia edn Lys Ao de
2040, alan Loe mnofiana, anmil ofclis, losallzada anal Tribunal de Pdmom inetangla, Sale
Buparor de Araoibo, af mejor potilor, an page do conlalo y on moneda de ton Estados Unklos do
América, chequen de garenia o glros bancaros, taco tItuie, darocho o intonte do |e parte damendadea
Hobe ln wigaente propiedad:

FINGA: No. 1000 innarlia al folio 07 del tomo 968 de Camuy,
Raglatre de la Proplacad, Saecdn 2nda, de Arecibo,

RUSTICA: Barlo Puanta de Camuy, Solar 6, Gabkia 1,031,.2278
mefros suadracon. Lindereat Nola, san uno publica; Sur, fafa
pan agrupar; Bete can solar No. A; Opula, con dowd A, Péraz.

fe al REMANENTE de eta finoa luago de segragaoion de
60.2247 metros cunrrados, segin la eaorliira No. 10, olorgada
an Gamay af 16 de marzo de 2000 ante Pable L Cabrera Vargan,

laandta al tomo inthe do Gamuy, finan No, 19080, inaorlpalén
ar,

Be seyrage de la finan No, Atti, Insorlia al follo 407 del tame
HOH da Gamuy,

8m antandari qua loro Uellidor que comprravan a lap puadiad acapla como haplanie iA
ituderbel y que ine oargae y qinvamaned anton y kA pefalies, af low hidlana, a erdxille del
ajenuania, sontlnuarin subeletonian. Be qntandst, qe 6l remalanta loa aoapla y queda

SLDIOQHOL-OT ta reRpOnmAnee el de Ren riled, dlp deadline 6) exlingin al preci dal ramete,

Scanned with CamScanner

 
La propiedad a ejecutlarse se adquirird fibre de cangas y gravdmenes, posterores, que
pueden sumgir del Registro de la Propiedad.

Para mas Informacion los Inleresados podran referirse al expediente del caso que obra én
fos archivos de la Secretaria de! Tribunal bajo el numero de eplgrafe, durante haras laborables, y
para su publicacién en un periédico de circulacién general en Puerto Rico por espacio de dos
semanas y por lo menos una vez por semana, y para su ffacién en: los sitios plibllcos requeridos

por ley, EXPIDO el presente Aviso de Publica Subasta, en Arecibo, hoy 3D de

ba yo de 2019.

 

ALGUACIL AUX!
Lb rp lbefaon jee Ley
Lic A

¢ ALGUACIE—
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

|

Scanned with CamScanner

 
ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

ZAHIRA J. COLON SOTO CIVIL NUM.: © CD2012-0113
Demandanie
SALA: 302
v.

JOSE M. COLON SOTO y YADIRA SOBRE: COBRO DE DINERO
RIVERA ROMAN
Damandados

 

Estados Unidos de América }
El Presidente de los EE.UU. } =6SS.
El Estado Libre Asociado de P.R.}

AVISO DE PUBLICA SUBASTA

El Alguacil que suscribe por la presente anuncia ¥ hace constar que en cumplimiento de la
Sentencia dictada en el caso de epigrafe, procedera a vender e! dia 24 de septiembre de 2079, a
las 10:00 a.m. de la mafiana, en mi oficina, localizada en el Tribunal de Primera instancia, Sala
Superior de Arecibo, al mejor postor, en pago de contado y en moneda de fos Estados Unidos de
América, cheques de gerente o giros bancarios, tado titulo, derecho o interés de la parte demandada
sobre la propiedad que se describe mas adelante.

FINCA: No. 19080 inscrita al folio 67 del tomo 369 de Camuy,
Registro de la Propiedad, Seccian 2nda. de Arecibo.

RUSTICA: Barrio Puente de Camuy. Solar 5. Cabida 4,031.2275
metros cuadrados. Linderos: Norte, con uso plblico, Sur, faja

para agrupar; Este con solar No. 4; Oeste, con José A. Pérez.

Es el REMANENTE de esta finca luego de segregacién de
68.2217 metros cuadrados, segun la escritura No. 16, otorgada
en Camuy el 16 de marzo de 2006 ante Pablo I. Cabrera Vergas,
inscrita al fomo Karibe de Camuy, finca No. 49080, inscripcioén

3ra.

Se segrega de la finca No. 3563, inscrita al folio 197 del tomo
365 de Camuy.

La Subasta comenzara en $42,235.00 ddlares, la cual se desgiosa de la siguiente forma:
Sentencia por $26,000,00, mas fas costas pactadas por $2.900.00, costas adicionales por $3,900.80

y el interés legal a razdn del 4.25% anual hasta el pago total, mas la suma de $2,000.00 para cubrir

gastos de ejecucién y embargo.

 
Se entendera que todo licitador que comparezca a las subastas acepta camo bastante la
titularidad y que las cargas y gravamenes anteriores y Ics preferentes, si los hublere, a créciito del
ejecutante, continuardn subsistentes. Se entenderé, que el rematante los acepta y queda

subrogado en la responsabilidad de los mismos, sin destinarse a su extinci6n ef precio del remate.

La propiedad a ejecutarse se adquirira libre de cargas y gravamenes, posteriores, que
pueden surgir del Registro de la Propiedad.

Para mas informacion los interesados pocran referirse al expediente del caso que obra en
fos archivos de la Secretana del Tribunal bajo ef nimero de epigrafe, durante horas laborables, y
para su publicaci6én en un periddico de circulacién general en Puerto Rico por espacio de das
semanas y por fo menos Lina vez por semana, y para st fijaci6n en los sitios pliblicos requeridos
por Jey, EXPIDO el presente Aviso de Publica Subasta, en Arecibo, hoy LE de

de 2019.

 

    

3.

ALGUACIL
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

 

 

 
ESTADO LIBRE ASOCIADO DE PUERTO RICO
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

ZAHIRA J. COLON SOTO CIVIL NUM.: G CD2012-0113
Demandante
SALA: 302
ve

JOSE M. COLON SOTO y YADIRA SOBRE: COBRO DE DINERO
RIVERA ROMAN
Demandados

Estados Unidos de América }
El Presidente de los EE.UU. } SS.
El Estado Libre Asociado de P.R.}

AVISO DE PUBLICA SUBASTA

EI Alguacil que suscribe por la presente anuncia y hace constar que en cumplimiento de [a
Sentencia dictada en el caso de epigrafe, procederé a vender eldia_24 de octubre de 2019, a
las_10:30.am, a.m. de la mafiana, en mi oficina, localizada en el Tribunal de Primera Instancia, Sala
Superior de Arecibo, al mejor postor, en pago de contado y en moneda de los Estados Unidos de
América, cheques de gerente o giros bancarios, todo titulo, derecho o interés de la parte demandada
sobre la propiedad que se describe mas adelante.

FINCA; No. 19080 inscrita al folio 67 dei tomo 369 de Camuy,
Registro de la Propiedad, Seccién 2nda. de Arecibo.

RUSTICA: Barrio Puente de Camuy. Solar 5. Cabida 1,031.2275
metros cuadrados. Linderos: Norte, con uso puiblico; Sur, faja para

agrupar; Este con solar No. 4; Oeste, con José A. Pérez.

Es ef REMANENTE de esta finca luego de segregacion de
68.2217 metros cuadrados, segiin la escritura No. 16, otorgada
en Camuy el 16 de marzo de 2006 ante Pablo |. Cabrera Vergas,
Inscrita al tomo Karibe de Camuy, finca No. 19080, inscripcién

Sra.

Se segrega de la finca No. 3563, inscrita.al folio 197 del tomo 365
de Camuy.

La Subasta comenzaré en $42,235.00 ddlares, la cual se desgiosa de la siguiente forma:
Sentencia por $26,000,00, mas las costas pactadas por $2.600.00, costas adicionales por $3,900.80
y el interés legal a razon del 4.25% anual hasta el pago total, mas la suma de $2,000.00 para cubrir

gastos de ejecucién y embargo.

 

 
Se entendera que todo licitador que comparezca a las subastas acepta camo bastante la
fiularidad y que las cargas y gravamenes anteriores y los preferentes, si los hubiere, a crédito del
gjecutante, continuaran subsistentes. Se entendera, que el rematante los acepta y queda subrogado

en la responsabilidad de los mismos, sin destinarse a su extincién el precio del remate.

La propiedad a ejecutarse se adquirird libre de cargas y gravamenes, posteriores, que pueden
surgit del Registro de la Propiedad.

Para mas informacién los interesados podran referirse al expediente del caso que obra en los
archivos de Ja Secretaria del Tribunal bajo el nimero de epigrafe, durante horas faborabies, y para
su publicacién en un periddico de circulacion generai en Puerto Rico por espacio de dos sernanas
y por lo menos una vez por semana, y para su fijacién en los sitios puiblicos requeridos por ley,

EXPIDO el presente Aviso de Publica Subasta, en Arecibo, hoy 25  de_ septiembre de 2019.

 

ALGUACIL AUXILIAR

  

 

 

” ALGUACIL = _
TRIBUNAL DE PRIMERA INSTANCIA
SALA SUPERIOR DE ARECIBO

 

 
  

 

Pl- 770 "ON :

‘102 ap a7 ap Tw
‘oglayy ua vpipadxy, ‘smquaquas ap
oso jap = iC jap «= 3e (Oyo

 

qD DpvIOUD DiIUaqUaIs ap UgIIvIfiW1a)

 
 

yous Bp uorswnfissay

ODIIDSY IT NOIDIDS - af
GY OLIDOSD VT DO OSLSTSDM

ringsnf ap oyuauppivdag

 

 

OY OMAN) ap OPVIIOSE, aiguy Opvisy,

 

 

 
DEPARTAMENTO DE JUSTICIA
REGISTRO DE LA PROPIEDAD
SECCION If ARECIBO

 

Namero bb -14
Gforif, 7 IG.
, Fecha 7
Hon. Maria V. Jiménez Maldonado

Registradora de ta Propiedad
Seccidn i Arecibo

Hon. Registradora:

Por la_pregente solicito Certificacién eee tere inscrita al folio
. 5 a del Tomo 3 de AA ad en cuanto a los siguientes
”

extreamos:

A} Certificacidn de fa Finca al Folio del Tomo incluyendo
Certificacién sobre contenide de los Libros Especiales del Registro. Con Leyenda.

B) Certificacién Sin Incluir contenido de los Libros Especiales del Registro

C) Asiento de Presentacién del Diario de Operaciones :

D} Certificacién en fotocopia (literal) de las inscripciones : incluyendo
certificaciones sobre contenido de los Libros Especiales del Registra.

£7 Sin Leyenda {icon teyenda £/Con documentos presentados en Bitdcora
E) Certificacién en fotocopta {literal} de fas inscripciones sin incluir certificaciones
Sobre contenido de los Libros Espectales det Registro.
: F) Copia Simple de fos Folias
de fa(s} Tamots}
Cantidad de paginas copiadas
G) Certificaclén del Asiento del Libro
Folio .
H} Plano Ndmero inscrito al Folio del Repistro de Planos de
Lotificacién # . Cantidad de paginas de fos Planos
t)} Descripeidén ttular e hipoteca sin Libros Especiales.
J ARPE fotocopia de todas fa inseripciones,
KK} ARPE
L) CREM.
M) NEGATIVA de ( }Hatilo (} Camuy ( } Quebradifias
Cabida Barrio
N}) Asiento de Libros Especiales {} Embargos { }) Sentencia

Le incluyo un comprobante por la cantidad de 5 i) : oO ABDI P/- Jf Yf- LY? 2- Fated S HQ 3 /

 

 

registradoyal Tomo

 

Recogeré personalmente Ia Certificacién /
te incluyo sobre pre-dirigido franqueado para enviar ia Certificacién por Correa

 
  
 

NOMBRE: Lo hoa St. Calon Lat)
FIRMA: Dafrsy” A. Calo hoe? ,

DIRECCI sratrwlt
Liki) SO) Sf
Sticone: Fd fA 3 PYPV EE

 

   
  

 

 
 

       

 

GVG3IdOUd V1 3G VUOCVHLSIOSYY on é
OCWNOG WW ZNSE A VINVIN Noi [
eRe Pl-99z ‘uOIRoyEES
Bice (LE09STZS-LOPO-PLOT-LZZLS) 00'S ‘soyoee]

   

lap Wi S77 $e] Opuals ‘cory OeNnd ‘ogiosuy Ue aqueseid e| opidxy

 

“yLde =p pq yp @P Lb

“opeyoljos asieqey ou tod souiaujxe soo & OJUEND UA BdI}Ie0 aS OL. ENO--—

 

nnn —‘sopeboqge ep sovejouoy A soyseb ‘seysoo eved oo o0g'ze A elouajues e| eyip os anb us eyody e] apsep %Sz'+y [e seuaqUl ‘fediouud ep og on0'9zs
8p pepyueo e} weBed B eUapUCD 9] As Jeno eB] SJUBIPsW Opeblag opelayy “S evey ‘UO By] Jod Z1LOg ap ojsoHe ep J) Bip je epalwe UBWOY elaAny BuIpe,A A OJOS UDlOD
‘W S80f Sp E1]U0o US Blouejuss BLN pLOZ ap OlduUe op G] EID jo Epejoue A FLOZ ap lous op pL epejuesaid eBins ¢ oJaUNN selouajuag ap onsiBey jap ge coy je eNH—-

ODMILYSD

0}0§ U9|OD ‘Tf

 

BIIYEZ Sp pnyoyos e ‘oueosjodi}y OWNSIG Ns A oqNeIy ap | UONOeg ‘oorY OLENg ep pepaldoug e| ap oysiGey ap esopensibay ‘OGYNOCTWN ZANSWI ‘A VINWIN “NOH ‘OA

OdgMosyey 3d ll NOMW23S
avdsldOdd V1 30 OYLSID34

VOALLSnr? 3G OLNANY La yd3d
OO1H OLYsANd 3G OAVIDOSY AYE OdVLSa
 

 

 

Tee rr a
EI Tp Ei ge i Py ee PF
cred EF ag ans VAT APO OL Tp
al ia ee
Seas PRP IIIT RIT CT
7 a | er ee TF TPR ay sera re oF 7
eee ERP BO peg eee

 

 

 

                   

 

 

 

 

dx

 

 

 

 

 

 

 

 

 

 

 

 

74
APT BEE, TAPE ORT AT ree OUT
Loa Ag A i f : :
Dee ag ery 7 Peary FIT
e : ip i rer ae OPE

ay meee Pe ; LC Waray ap op
ara a ory ci ei) Fo Pee why me mre TO PPE rg | AG Be Vaile CiTe EEF

 

ae “A aT VE Puls 1 ey ws
Z ARETE ae aie Pete
PPop POTEET MUTATE aye

 

fa
4,2 Te
Tp PORTE BEE Pr ae PWG A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pen lA?
<< Sian
ia Sie
eee Se
TT ae to
Ra “PR ttn,
Fis, Aen.
wg cE
rr Pang,
Fe ae a
bo Pim. Lo
4 i
Pee Lt _
' ~— 7
3 i : ° Sl
ogy we oan THon ony | FIT say
orvanrwad soy merc vaya 1
TIOMLENIS 2d YEOLE CULASTE 1
SENOIVauzeaO . EINER SrONaa SORYAH soNGEY - syoo SaUuLAT ad NOMTLNAGTA FO Yeo
rut
=e ALTO SVIINGINGS £d OWLSINTS of

ag TYIOdAr OLZMLSia

‘OOTa Clee
SEF

 

 
  

: ‘ - Comp lnseripeion - wo
51771-2014-0407-52256031

  

 

 
 

 

 

 

 

 

PI- 275° "ONG

 

 

 

    

VIO ap AF
‘OgwaLy ua vpipady, ‘spizuaquas ap
ous Jap & oagny yap FT oyos
JY DprjoUD DiduaqUas ap uglIvnfiqLa)

ap Lp

 

 

josibayy uoivrfiqia

ODIIDBY IT NOIOIDS
CE CDIDOSD UT DO OBLSTS DS

vIngsnf, ap oyuauppDdach
021 OMAND ap opriz0sy~ aguy OPDIST

     

 

       

 
DEPARTAMENTO DE JUSTICIA
REGISTRO DE LA PROPIEDAD
SECCION II ARECIBO

 

_ Numero a b Z 14
pf” 7, at
Fecha
Hon, Maria V. fiménez Maldonado
Registradora de la Propiedad

Seccion tl Arecibo

Hon. Registradora:

Por Ia presente solicite Certificacién Registral de |a Finc Nomere inscrita al folio
5 del Tomo _3 de whl (Cle en cuanto a jos siguientes
. *

extremos:

A) Certificacién de fa Finca al Folio del Tomo incluyendo
Certificacién sobre contenido de jos Libros Especiales del Registro. Con Leyenda,

B) Certificacién Sin Inciuir contenido de los Libros Especiales del Registro

C) Asiento de Presentacién del Diario de Operaciones .

DB) Certificacidn en fotocopia (literal) de las inscripciones incluyendo
certificaciones sobre contenido de los Libros Especiales del Registro.

£7Sin Leyenda {Con teyenda Con documentos presentados en Bitdcora
E) Certificacién en fotocopia (literal} de fas inscripciones sin Inctuir certificaciones
Sobre contenido de Jos Libros Especiales del Registro.

F}) Copia Simpie de las Folios
de lo(s) Tomes)
Cantidad de paginas copiadas :

G) Certificaclén del Asiento dei Libro , fegistrado al Tomo

 

 

 

Folio '
ee
H} Plano Numero inscrito al Folio del Registro de Planos de

Lotificacidn #- » Cantidad de paginas de los Planos
i} Descripeidn titutar e hipoteca sin Libros Especiales,
J ARPE fotocopia de todas [a inscripciones,
K} ARPE
1) CRAM,
M) NEGATIVA de { } Hatilo () Camuy ( } Quebradifias

Cabida Barrio
N) Asiento de Libros Especiales (] Embargos { } Sentencia

Le incluyo un comprabante por fa cantidad de § 5 ' oO , # Sf? 7 fe dE Y. od YQ po yy S£e 357

— Recoveré personalmente fa Certificacién
Le incluyo sobre pre-dirigido franqueado para enviar la Certificacién por Correo

 

 

 

 

 

 
  
  
  

2

Sey Tes FE
a ieee

 

 

 

  
 

DIRECCIO POSTALE?

York lactex) by. 4
rH EFONO: 4 / oY ~ ISFY-S Sd

  
 
 

 

 
 

Ova ldOed V1 30 VHOOVHLSIDSy
COVNOG TVW ZENS A YIM W NOH -
PL-29 ‘uOBSIAEZ .
(S€E09SZ7ZS-Z0%0-FLOZ-LZZ 1S) O0'E$ :soyelag

 

 

 

‘PLOz 3p / AGS ap ¢, [9p OW 7/ SP| OPUSIS ‘Ody OWEN ‘oqizaly ue owesaid e] opidxy

 

“OPRPAI|OS asveqey Ou lod sowasxs soo eB oJUeND We BOWIE 8S GU any----

serena mreccnmnecannaccaanen———n SODEBIGE @P SOUCIOUOY A so}seb ‘se}soo Bued 00'009'Z¢ A BINUaues =| FIP ss anb ue eyoay e| apsap xoz-y (2 sesequr ‘yedioulid ap gg‘ooo‘azs
SP Peplues e| Jefed e euapuod a] as jen e| SWEPSw opeblaq opeyay ‘g epey ‘uoy e sod ZLOc 8p ojsobe ep Jf emp ja epmws uewoy BlANY Bupea A ojos ugjo4
W38or 8p BuRfoo US Blouejuas eun FLO? 9p Olaua op GS] elp ja epeoue A FLO SP O1SU8 ep pL Bpeluesaid afuns € QlWNN seinuajuss ep onsifay 18P BE COZ fe eno-—-

OdlsiYsad

 

:0}0§ UBIO “fp
SIMEZ SP PMISIIOS B ‘OUBOSIOdIE{ OULASIG ns A ogloary ap | UpIOd@g ‘oorY OLIeNg ep Pepaldoig ef ap onsibey lep eiopensibay ‘OCYNOCIWW ZSNAWIC “A VIEW ‘NOH OA

Oglosyy¥ 30 IENOIO9Dgs ty
OVOsldOud V1 3d OMLSIDSY

VISILSNP 3d OLNSWYietydad
Odd OLYdNd 30d OGVINOSY 3NgIT OdvLS3
 

REE

Fa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

   

 

 

 
 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= | 4 =
1 [ eo [I |
Ale es e— I | |
Ia cla E rT a
4 Oey oP er STAY i a Per a " |
ap prt amen oir rap a Pro
r ay oor 7 9 OF 1 Pora tery a c = : | | | _f.
pene rea 7) a Pr |
FEF 5 TRE Te A "H a rz Cavey F . it | | [ |
HE Dey “EP iS ra Ea fre OF a ee | | i
ree Ae ey pag LB eon py AZ masa oe
ies TAY AAPM) eae ET 7 ? 7 j "ee Fe
4 0 . /, OF pro pt a ey ree Za 7 noe ula Fa aca Ee “He / v7 woe oy erie Zi av [ta eye FP “4 a HG ree fb, Ae) Ay We Cite eRe
2 ET OY : Fete ae PE eT RPG ae * re a * ak et cai f F PAY : =a Ro a | 7 | |
: AY rt te
| = | | rr
Cte, Ra =< | |
FR pay, a j ada a |
= Sea |
, Sor 7 :
a CI —- =
| ! —— So ft *
oo | —— a i =
ee | = _ [= “a E TOD SVIONMINGS 80 O8LSIDEE of
/ OFF OLYEnI aq TvIolanr OLTaLsia m ‘
“ : . os Se
erent te, x *, fh. x old
SET CnC € ups,
 

RECIBO

RECIBO_

       
 

5444
MafOF/2054
33.00

£ . Comp insesipeion
+ 51771-2044-0407-52256035 -

 
